Citation Nr: 0617446	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
a history of myofascial syndrome, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an initial compensable rating for deviated 
nasal septum, status post septoplasty.  

3.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated a 10 percent disabling.  

4.  Entitlement to service connection for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for status post 
bunionectomy, left, with x-ray findings of degenerative 
disease, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for status post 
bunionectomy, right, with degenerative changes of the first 
metatarsophalangeal joint, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  

8.  Entitlement to service connection for frequent urination.  

9.  Entitlement to service connection for scarring of the 
right eye.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1976 and again from October 1977 to November 1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 and a February 2003 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO) 

The issues of an increased rating for lumbar strain, deviated 
nasal septum, chronic sinusitis, bilateral fasciitis, status 
post bunionectomy of the left and right foot, and service 
connection for frequent urination being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was seen on one occasion in service for 
sustaining caustic cleaning chemicals in his eyes which 
resolved without apparent residual disability.  

2.  There is no competent medical evidence that the veteran 
has scarring of the right eye related to his active service.  

3.  The veteran's migraine headaches are productive of two 
migraines a week, missing three to four days a month of 
employment.  



CONCLUSIONS OF LAW

1.  Scarring of the right eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for a 50 percent rating, and no more, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
7805, 5313 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the appellant in April 2002 and 
July 2002 which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the duty to assist, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
appellant of what he needed to show for an increased rating 
claim, and a service connection claim.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a hearing, and did so in February 2004.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims.  In this regard, the Board concludes that since the 
preponderance of the evidence is against his service 
connection claim on appeal, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot.  As for his increased rating claim for 
migraine headaches, because of the favorable finding on this 
claim, the agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal for an increased rating for 
migraine headaches.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran asserts that service connection is warranted for 
scarring of the right eye based upon service incurrence.  He 
maintains that he injured his right eye when CB was sprayed 
in his eye while he attempted to fix a fire extinguisher.  

While in service, the veteran was seen in January 1980, after 
getting some caustic cleaning solution in his eyes.  He was 
seen within 10 minutes of the incident.  The solution was in 
his right eye more than his left.  His eyes were irrigated, 
checked and found to have 20/20 vision, and he was provided a 
prescription.  

The veteran was also seen in February 1983 after CB was 
sprayed on his hands and arms while he attempted to fix a 
fire extinguisher.  The examiner noted that there was no 
inhalation of the fumes by the veteran, and the CB was on his 
skin for ten to fifteen minutes prior to examination.  
Examination showed no evidence of irritation.  This was 
discussed with poison control and they were told that medical 
treatment was only needed if a primary irritant to the skin.  
It was cleaned with soap and water for 20 minutes, the 
veteran was reassured, and he was returned to duty.  

At separation examination in June 1997, the veteran's eyes 
were noted to be normal.  On his Report of Medical History, 
he indicated "no" when asked if he ever had or have you now 
eye trouble.  

Since service, the veteran has undergone periodic eye 
examinations.  His most recent examination of October 2001 of 
record, shows the veteran claimed to have problems with his 
vision up close.  There was some retinal scarring shown.  The 
diagnostic assessment showed refractive error, presbyopia, 
hypertension without retinopathy, and dry eyes.  He was told 
to have his eyes monitored yearly and he was prescribed 
artificial tears.  

The veteran's claim for scarring of the right eye must fail.  

The medical evidence in service and after discharge has not 
shown at any time that the veteran has right eye scarring due 
to an event in service.  The one occasion that the veteran 
sustained caustic agents to the eyes, he was treated and it 
appeared to resolve without residual disability.  On the 
second occasion, when he was sprayed by a fire extinguisher, 
there is no evidence that the CB from the extinguisher ever 
got into his eyes.  He sustained the CB to his skin and was 
adequately treated and returned to duty.  At retirement 
examination in 1997, his eyes were determined to be normal 
and there was no evidence of any injury or complaints 
regarding his eyes at that time.  Further, although there was 
an indication that there may be some retinal scarring of the 
eyes in 2001, no one has attributed this scarring to a 
service incident except the veteran.  It is well established 
that laypersons cannot provide testimony when an expert 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, since the veteran has not presented medical evidence 
linking any present scarring of the right eye to service, 
there is no basis for awarding service connection for 
scarring of the right eye.  


III.  Increased Rating 

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1995).

In this case, the veteran's migraines had been initially 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100.  The noncompensable 
evaluation was effective December 11, 1997.  By rating 
decision of June 2002, the evaluation for migraines was 
increased from 0 percent to 30 percent, effective 
February 2001.  This rating has been in effect since that 
date.  

Under the general rating for migraines, a 30 percent rating 
is warranted with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  In order to warrant a 50 percent rating, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability must be 
shown.  

The veteran was seen in the VA neurology clinic in March 2001 
after referral for migraine headaches.  He described a 
burning sensation behind his left eye with photophobia and 
phonophobia, positive nausea, and positive scintillations.  
He related that his eyes got watery as well.  There was no 
numbness, tingling, or weakness.  He described positive aura 
with eye sensations prior to the event.  He had positive 
blurred vision, but no double vision noted.  He related that 
his headaches occurred two times per week and lasted up to 
two days.  He had one headache that was incapacitating for 
one month.  Physical examination showed the head was 
atraumatic and normocephalic.  There was no erythema.  His 
neck was supple without bruits.  The neurological examination 
showed the veteran to be alert and oriented times four.  
Speech and language was fluent and appropriate.  Extraocular 
movements were intact.  Reflexes were equal in all 
extremities,  Good finger, nose, heel to shin , bilaterally.  
His gait was within normal limits.  The impression was 
migraine headaches, possibly cluster headaches.  The 
veteran's medication was increased and he was to be followed 
up in three months.  

In April 2003, the veteran was seen at a VA examination  He 
complained of increasing migraine headaches and indicated he 
had been losing work because of the increasing frequency of 
his migraine headaches.  He related that the headaches 
usually started in the left eye area with blurriness.  When 
this happened at work, he usually went to a dark place such 
as a file room, and tried to relax in quiet.  Sometimes, if 
the pain was severe, he had to take leave and go home.  He 
related that he had been experiencing migraines at least two 
times per week.  He stated that he had migraine headaches 
every three to four days.  The month prior to the 
examination, he missed three to four days from work as a 
result of migraine headaches.  The veteran related that he 
drank one cup of coffee a day, avoided chocolate, sweets, red 
meat, and fried foods.  Physical examination revealed the 
veteran to be alert and oriented.  His speech was clear and 
his tongue was normal.  There was no facial asymmetry.  
Examination of the reflexes was depressed.  The veteran was 
noted to be a right-handed man and his strength on the right 
was 85 pounds and on the left, 50 pounds.  There were no 
focal neurological signs.  The diagnostic impression was 
migraine headaches.  

The veteran testified at a RO hearing in February 2004.  He 
testified that he had migraine headaches 2 times a week.  He 
indicated that he had problems with light.  He was unable to 
take his medication at work because it made him drowsy.  His 
headaches, according to his testimony, were increasing in 
frequency and severity.  They made him nauseated and 
disoriented.  He also related that he had taken off three 
times in three weeks because of his migraine headaches, and 
he could not afford to continue to take off from work because 
of his migraines.  

After a thorough review of the record, the veteran warrants a 
50 percent rating, and no more, for his migraine headaches.  
His headaches have increased in severity and frequency.  He 
now has photophobia, nausea, and has become disoriented.  He 
is unable to take his medication at work as he is unable to 
function after taking the medication because of drowsiness.  
He has increased in the amount of time he is unable to work 
and needs to take off from work three to four times a month 
because of his migraines.  His reflexes have also decreased.  
Based on the foregoing, the veteran has frequent completely 
prostrating and prolonged attacks and because of increased 
time away from work, it has become productive of severe 
economic inadaptability.  These findings are reflective of a 
50 percent rating, the highest schedular rating available for 
migraine headaches, and no more.  There is no evidence that 
the veteran's migraine disability requires referral for an 
extraschedular rating, as the 50 percent rating is 
sufficiently reflective of the symptomatology established on 
a schedular basis.  


ORDER

Service connection for scarring of the right eye is denied.  

An increased rating to 50 percent, and no more, for migraine 
headaches is granted, subject to the laws and regulations 
governing payment of monetary benefits.   


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected lumbar strain, deviated nasal 
septum, chronic sinusitis, bilateral plantar fasciitis, and 
status post bunionectomy of the left and right foot, are more 
severe than the current evaluations reflect.  It is also 
maintained that the veteran has had and continues to have 
frequent urination since service.  

The veteran has indicated at his February 2004 RO hearing, 
that his aforementioned disabilities have increased in 
disability.  The DRO at that time, indicated, in pertinent 
part, that the veteran would be examined by VA for these 
disabilities since it had been several years since his 
examination for the disabilities and he claimed an increase 
in severity.  No examination was scheduled and performed.  
The veteran should be provided VA examinations in connection 
with these claims in order to properly adjudicate the claims 
for higher ratings.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Additionally, the veteran's service medical records do show 
that he complained of urinary frequency in service.  One 
month prior to retirement, the veteran was checked for 
urinary frequency to determine if he had diabetes mellitus.  
Diabetes mellitus was not diagnosed.  After service, he 
claimed urinary frequency as a disability on his initial 
claim, one month after discharge, in December 1997.  It was 
not evaluated.  Since that time, he has again complained of 
urinary frequency and has been diagnosed with possible 
prostatitis, benign prostatic hyperplasia of the prostate, 
and enlarged prostate.  It is not clear from the record if 
the veteran has a prostate condition or some other 
genitourinary condition that causes urinary frequency that is 
related to service.  A VA examination and opinion is 
important in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
treatment records, if any, not already of 
record from VA regarding treatment for 
the aforementioned disabilities since 
2002, and associate those records with 
the claims folder.  

2.  After obtaining an appropriate 
release of information from the veteran, 
obtain any private records related to the 
veteran's aforementioned disabilities not 
already of record, and associate those 
records with the claims folder.  

3.  Contact the veteran and give him an 
opportunity to present evidence showing 
that his service-connected status post 
bunionectomy results in frequent 
hospitalizations and/or interferes with 
employment.

4.  The veteran should be scheduled for a 
VA orthopedic examination.  The veteran's 
lumbar spine, bilateral fasciitis, and 
bilateral bunionectomies should be 
examined.  All indicated studies, to 
include range of motion testing, x-rays 
and any other examination deemed 
necessary by the examiner, should be 
obtained.  The claims folder should be 
made available to the examiner prior to 
examination of the veteran.  The examiner 
should indicate whether it is at least as 
likely as not that the veteran's 
diagnosed lumbar disc disease is due to 
or aggravated by the service-connected 
lumbar strain.  A rationale should be 
provided for any opinion rendered.  If 
so, the disc disease should be evaluated 
under the old and new criteria for 
intervertebral disc syndrome.  The 
examiner should indicate whether the 
veteran's bilateral plantar fasciitis is 
moderate, severe, or pronounced.  

5.  The veteran should be scheduled for a 
VA respiratory examination.  All 
indicated studies should be performed.  
The examiner should indicate whether the 
veteran's deviated septum has 50 percent 
obstruction of the nasal passage on both 
sides or complete obstruction on one 
side.  The examiner should also state 
whether the veteran's sinusitis causes 
incapacitating episodes which require 
prolonged antibiotic treatment.  If so, 
the amount of episodes during a 12 month 
period should be reported.  The examiner 
should indicate if there is purulent 
discharge, crusting, or headaches related 
to the veteran's sinusitis.  The claims 
folder should be made available to the 
examiner prior to examination of the 
veteran.  

6.  The veteran should be scheduled for a 
VA genitourinary examination.  All 
indicated studies should be performed.  
After a thorough review of the entire 
medical records, the examiner should 
state whether the veteran has a 
genitourinary disability which is 
manifested by urinary frequency.  If so, 
such diagnosis should be reported.  The 
examiner should then state whether such 
disability is related to service, 
including the complaints of urinary 
frequency in service.  A complete 
rationale should be provided for all 
opinions given.  

7.  Readjudicate the issues of increased 
rating for lumbar strain, bilateral 
plantar fasciitis, status post 
bunionectomy of the left and right foot, 
sinusitis, and deviated septum.  The 
issue of deviated septum should be 
considered under the provisions of 
Fenderson v. West, 12 Vet. App. 119 
(1999), for initial staged ratings.  The 
RO should also adjudicate the issue of 
service connection for frequent 
urination.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


